howDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakagome ‘792.  
Nakagome ‘792 disclose a multifunctional vehicle-mounted cigarette lighter (figures 1-3), comprising a cigarette lighter body 1, which is configured with a power plug matched with a vehicle cigarette lighter socket 21, wherein, the cigarette lighter body 1 is further provided with a control unit 4 connected to an on-board warning light 20 (light 20 is capable of warning) and a display unit (7, 8, 14) in signal connection to the control unit (column 3, lines 4-58) ; the control unit comprises a control circuit board (6, 12, 16) for synchronously acquiring the working mode of the on-board warning light (col. 4, lines 14-18), wherein the control circuit board is connected to the on-board warning light through a signal control line (see signal control line shown in figure 1 which shows control line extending from control unit to lamp connector 19); and the display unit includes a plurality of indicator lights for synchronously 
	Regarding claim 2, the multifunctional vehicle-mounted cigarette lighter according to claim 1, wherein the plurality of indicator lights (7, 8, 14) is disposed on an end surface of the cigarette lighter body that is distal to the power plug (see figure 1, power switch 2, wiring, control unit 4 and display are located at end surface of cigarette lighter).
Regarding claim 3, the multifunctional vehicle-mounted cigarette lighter according to claim 1, wherein the indicator lights are LED indicator lights (see column 3, lines 17-19).
Regarding claim 2,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagome ‘792.  Nakagome ‘792 discloses the claimed invention except for the teaching that the number of the indicator lights is 6 to 14.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the display of Nakagome ‘792 to include 6 to 14 indicator lights since such a modification would have merely been an obvious engineering design choice yielding the predictable results of adding more indicating lights for more functions of the mutlti-function cigarette lighter of Nakagome ‘792.

Regarding claim 6, the multifunctional vehicle-mounted cigarette lighter according to claim 5, wherein the control unit 4 further comprises a mode switching button 15 for adjusting the mode of the on-board warning light, the mode switching button is disposed on the end surface of the cigarette lighter body that is distal to the power plug (see figure 1, power switch 2, wiring, control unit 4 and  switch 15 are located at end surface of cigarette lighter).
Regarding claim 7, the multifunctional vehicle-mounted cigarette lighter according to claim 6, wherein the plurality of the indicator lights (7, 8, 14) is disposed to surround outside of the switch control button 2 and the mode switching button 15 (see figure 1).
Regarding claim 8, the multifunctional vehicle-mounted cigarette lighter according to claim 6, wherein the switch control button 2 and the mode switch button 15 are configured to be protruded from the end surface of the cigarette lighter body that is distal to the power plug (figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875